           Case 1:21-cr-00135-VEC Document 29 Filed 07/20/21 Page 1 of 3
                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
 ------------------------------------------------------------------- X       DATE FILED: 7/20/2021
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :   21-CR-135 (VEC)
                                                                     :
                                                                     :       ORDER
 ALBERTO ROMAN,                                                      :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 22, 2021, the parties appeared before the Court for a detention

hearing;

        WHEREAS the Court ordered defense counsel to file a proposal for Mr. Roman’s release

to an in-patient facility; and

        WHEREAS Defendant has requested that the Court schedule a conference to discuss

conditions under which he may be released other than release to an in-patient facility;

        IT IS HEREBY ORDERED that a detention hearing is scheduled for August 3, 2021, at

11:00 a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New

York, NY 10007.

        IT IS FURTHER ORDERED that the parties must confer and file under seal a joint letter

providing additional detail on Mr. Roman’s situation, including a more detailed explanation of

the feedback provided by the specialist at Samaritan Village / Daytop concerning Mr. Roman’s

present treatment in Bureau of Prisons (“BOP”) custody and a response on behalf of BOP. The

parties’ joint letter is due not later than July 30, 2021.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

hearing using (888) 363-4749 // Access code: 3121171# // Security code: 0135#.
          Case 1:21-cr-00135-VEC Document 29 Filed 07/20/21 Page 2 of 3


       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.

       IT IS FURTHER ORDERED that the Court’s previous exclusion of time under the

Speedy Trial Act, 18 U.S.C. §§ 3161(h)(1)(H) and (h)(7)(A), is extended to August 3, 2021. In

addition to the reasons stated on the record at the June 22, 2021 conference, the Court finds that

the ends of justice served by accommodating logistical difficulties created by the COVID-19

pandemic outweigh the interests of the public and the Defendant in a speedy trial.



SO ORDERED.
                                                         _____________________________
                                                     _________________________________
Date: July 20, 2021                                                   CAPRON
                                                           VALERIE CAPRONI     NI
      New York, NY                                         United States District Judge




                                                 2
         Case 1:21-cr-00135-VEC Document 29 Filed 07/20/21 Page 3 of 3


All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                                3
